department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject addition of interest accrued but uncollected while the taxpayer was an exempt_organization in the basis_of_property for purposes of bad_debt deductions and consistency of position with treatment of intangibles this field_service_advice responds to your memorandum dated date received here on date it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer year year issues whether the taxpayer may include interest amounts it accrued but did not collect while it was a tax-exempt_organization in basis_of_property for purposes of computing its bad_debt losses on that property in or after year when it actually became a taxable entity whether there is an inconsistency between application of the position taken on issue and the position taken in a technical_advice_memorandum tr-32-0149-91 hereinafter tam where this taxpayer was required to use its ostensibly adjusted_basis to calculate any allowable amortization notwithstanding the requirements of sec_1016 conclusions taxpayer may not increase its basis so as to include interest amounts it accrued but did not actually collect prior to year while it was a tax-exempt_organization taxpayer must under sec_1016 adjust the basis of capitalized intangible_property by the amount of amortization allowable for that property since the asset acquisition_date regardless of the fact that taxpayer did not actually claim any amortization deduction in the years when it was tax-exempt facts details concerning the creation and operation of taxpayer are set out at length in the technical_advice_memorandum cited above for present purposes those facts may be summarized here taxpayer was created in year from its inception until year it was exempt from all federal state and local_taxes other than real_property_taxes the issues presented herein revolve around that transition in operation taxpayer links residential mortgages meeting specific guidelines from a designated group of lenders with the financial capital markets it accomplishes this objective by buying mortgages from lenders originators pooling these obligations and issuing securities identified with specific pools to the investing public taxpayer does not actually orginate mortgages taxpayer obtains mortgages either for cash or for its marketable_securities in connection with certain guarantees it makes with respect to principal and interest payments taxpayer acquires some mortgages which are in default in addition taxpayer acquires some mortgages for cash which go into default later with respect to these properties taxpayer claimed bad_debt deductions in and from foreclosure losses included in these claimed losses was unpaid but accrued interest which had accrued prior -when the taxpayer lost exempt status the accrued interest amounts increased any losses on the -3- foreclosures because taxpayer added those amounts to its purported basis on the properties foreclosed these pre-1985 additions to basis by taxpayer were specifically addressed by the tam and found to be improper since the amounts were never actually returned as income law and analysis issue as you have asked we have reviewed the position taken in the tam and requested the technical division to do the same in both cases we believe the position set forth therein ie that the accrued unpaid interest should not be added to the basis_of_property is correct issue part ii of subchapter_o of the internal_revenue_code code sets forth basis rules of general application provides no rule or guidance for calculating the adjusted_basis for purposes of depreciating intangible_property the adjusted_basis must be determined under existing provisions of the code the applicable provisions are found in part ii of subchapter_o under sec_1012 of the code the basis_of_property is the cost of such property the cost_basis is then adjusted under sec_1016 as it relates to depreciation sec_1016 provides that the cost_basis of property shall be decreased for exhaustion wear_and_tear obsolescence amortization and depletion by the greater of two amounts the amount allowed as deductions in computing taxable_income to the extent resulting in a reduction of the taxpayer’s income taxes or the amount allowable for the years involved if the taxpayer has not taken a depreciation deduction in any prior taxable_year the adjustment to the basis of the property for depreciation allowable is to be determined by using the straight-line method_of_depreciation sec_1_1016-3 thus if the cost of an intangible asset is capitalized pursuant to sec_263 and added to basis under sec_1012 under the plain language of sec_1016 petitioner must adjust the basis of any intangible_property it seeks to depreciate by the amount of depreciation allowable for that asset since acquisition_date this is true regardless of the fact that petitioner did not actually claim any deductions for depreciation in the years when petitioner was not subject_to tax unlike the analysis in the tam supporting the position that accrued interest not returned as income is excluded from the cost_basis of real_estate owned for purposes of calculating bad_debt losses under sec_166 petitioner is not required to receive a tax_benefit before basis is adjusted for allowable but not taken depreciation the legislative_history of sec_1016 supports the foregoing proposition in the predecessor to sec_1016 was amended in order to correct a supreme court interpretation of an earlier amendment added by the revenue act of the intended purpose of the amendment was to prevent a taxpayer from claiming a double deduction by requiring any excessive_depreciation claimed and subsequently allowed to reduce the basis of the property however in 319_us_523 the supreme court construed the amendment to mean that even in the case of a taxpayer who had received no tax_benefit from mistakenly claiming excessive_depreciation in earlier years now closed the taxpayer was required to reduce his basis in the depreciable_property by that amount the amendment in relevant part corrected the seemingly unjust interpretation in virginian hotel corp by providing that the adjusted_basis of property is to be reduced by excessive_depreciation shown in a return only to the extent that such excessive_depreciation resulted in a reduction in the taxpayer’s taxes the determination of whether a deduction resulted in a tax_benefit is only necessary when excessive_depreciation is claimed when a taxpayer claims an appropriate deduction for depreciation for basis_adjustment purposes it is immaterial whether the deduction results in a tax_benefit to the taxpayer consistent with this proposition is the fact that a taxpayer is required to adjust basis in an asset by the amount of depreciation allowable even in the case where a taxpayer did not claim any deduction the legislative_history illustrates this point the committee continues the provisions of existing law also included in the house bill which require that the basis_of_property shall be reduced in any case by amounts allowable whether or not any_tax benefit is derived therefrom s rep no pincite h_r amendment makes no change in the law with reference to the deduction of allowable_depreciation the law has been and will remain that depreciation which was allowable in a prior year must be deducted in computing basis even though in the light of later events it develops that the depreciation in such prior year was actually less than it was then properly estimated to be and this is true regardless of whether depreciation allowable in such prior year had any effect on tax_liability in the prior year such depreciation must be deducted even though there was no income against which it could be offset cong rec statement of mr camp emphasis added thus in the instant case the fact that petitioner did not receive a tax_benefit from amortization in previous years is not relevant depreciation is centered on the concept that property has a limited useful_life depreciation represents the decline in value of property that occurs over time due to wear_and_tear obsolescence amortization exhaustion etc assuming petitioner has any amortizable intangible_property the decline in the value of such assets in petitioner’s hands began at the time of acquisition or creation not at the time petitioner became taxable accordingly petitioner is required under sec_1016 to calculate the allowable_depreciation for its intangible assets from the year acquired and adjust the basis of these assets accordingly case development hazards and other considerations by thomas d moffitt acting chief income_tax accounting branch
